NOTE: This order is nonprecedential
United States Court ofA11peaIs
for the FederaI Circuit
TELEDYNE TECHNOLOGIES, INCORPORATED,
_ Plaintiff-Appellan,t, k
V.
HARRIS CORPORATION,
Defenclant-Appellee.
2011-1491 .
Appeal from the United States District Court for the
Central District of California in case no. 11-CV-0i39,
Judge Dean D. Pregerson.
ON MOTION
Before PROST, Circuit Judge.
0 R D E R
Teledyne Technologies, incorporated moves to expe-
dite the briefing schedule and decision by this court.
Teledyne may of c0urse, without order from this court,
expedite the briefing schedule by filing its own briefs
significantly early. H0wever, the briefing schedule sug-
gested by Teledyne proposes no such significant expedited

TELEDYNE TECH V. HARRIS CORP
2
briefing. The case will be assigned to a panel after brief-
ing is completed, which is the usual course.
Upon consideration thereof
I'r ls ORDERED THAT:
The motion is denied.
FoR THE CoURT
  1  /s/ Jan Ho1‘baly
Date J an Horbaly
cc: Frederick A. Lorig, Esq.
Hen1'y C. Bunsow, Esq.
s8
Clerk
_ FlLED
v.S. count or APPEALs ma
THE FEoERAL olRcurr
~
AUG 01 2011
.|AN HORBALY
CLERK